
	

113 HR 4525 IH: Traveling Exotic Animal Protection Act
U.S. House of Representatives
2014-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4525
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2014
			Mr. Moran (for himself, Mr. Jones, Mr. Johnson of Georgia, Ms. Chu, Mr. Schiff, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Animal Welfare Act to restrict the use of exotic and non-domesticated animals in
			 traveling circuses and exhibitions.
	
	
		1.Short titleThis Act may be cited as the Traveling Exotic Animal Protection Act.
		2.FindingsCongress finds that—
			(1)traveling circuses are detrimental to animal welfare due to the adverse effects of captivity and
			 transport;
			(2)due to severe confinement, lack of free exercise, and the restriction of natural behaviors, animals
			 used in circuses suffer and are prone to health, behavioral, and
			 psychological problems;
			(3)the tricks that exotic and non-domesticated animals are forced to perform require extreme physical
			 coercion techniques, including the restriction of food, the use of
			 elephant hooks (objects used to control and punish elephants), electric
			 shocks, metal bars, whips, and other forms of physical abuse;
			(4)the welfare of animals subject to the conditions in traveling circuses, such as constant travel,
			 limited facilities, long periods of restriction of movement, stress, and
			 physical coercion, will inevitably be compromised, which can lead to
			 increased risks to public safety;
			(5)animals in traveling circuses pose an additional risk to public safety because such animals have
			 wild instincts and needs and have demonstrated unpredictability;
			(6)the use of collapsible, temporary facilities in traveling circuses increases the risk of escaping
			 exotic and non-domesticated animals seriously harming workers and the
			 public;
			(7)traveling circuses bring people dangerously close to exotic and non-domesticated animals by
			 displaying animals in inappropriate, uncontrolled areas that are not
			 suited for the exhibition of such animals;
			(8)it is not possible to provide exotic and non-domesticated animals with facilities sufficient to
			 maintain the optimum physical and mental health of the animals because of
			 the suffering caused to the animals by the nature of circuses, in which
			 restriction of movement, separation from natural groupings, restriction of
			 food and water, and physical abuse are prevalent;
			(9)due to the mobile and transitory nature of traveling circuses, law enforcement authorities cannot
			 properly monitor the conditions of the animals or follow up on previous
			 infractions by traveling circuses; and
			(10)restricting the use of exotic and non-domesticated animals in circuses is the most cost-effective
			 and efficient way to safeguard both animal welfare and public safety.
			3.Use of exotic or wild animals in traveling circuses and exhibitionsSection 13 of the Animal Welfare Act (7 U.S.C. 2143) is amended by adding at the end the following
			 new subsection:
			
				(i)
					(1)No exhibitor may allow for the participation of an exotic or wild animal (including a non-human
			 primate) in an animal act if, during the 15-day period preceding such
			 participation, such animal was traveling in a mobile housing facility.
					(2)The restriction under paragraph (1) shall not apply to the use of an exotic or wild animal
			 (including a non-human primate)—
						(A)in an exhibition at a non-mobile, permanent institution or facility, including an accredited zoo or
			 aquarium;
						(B)as part of an outreach program for educational or conservation purposes by an accredited zoo or
			 aquarium, if the animal used for such purposes is not kept in a mobile
			 housing facility for more than 12 hours a day;
						(C)by a university, college, laboratory, or other research facility registered with the Secretary
			 pursuant to section 6;
						(D)in film, television, or advertising if such use does not involve a live public exhibition; or
						(E)in a rodeo.
						(3)A traveling circus or exhibitor that fails to comply with this subsection shall be subject to the
			 penalties provided for under section 19..
		4.Effective dateThe amendments made by this Act shall take effect on the date that is one year after the date of
			 the enactment of this Act.
		
